                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

Mr. Singletary,                     )
                                    ) C/A No. 0:18-0024-MBS
                  Plaintiff,        )
                                    )
      vs.                           )
                                    )     ORDER
S.C.D.C.,                           )
                                    )
                  Defendant.        )
____________________________________)

        Plaintiff Mr. Singletary is an inmate in custody of the South Carolina Department of

Corrections who currently is housed at Broad River Correctional Institution in Columbia, South

Carolina. Plaintiff filed the within action on January 2, 2018, asserting that his constitutional rights

were violated in connection with a disciplinary hearing. On February 1, 2018, Plaintiff was directed

to bring his case into proper form by (1) paying the filing fee or completing an application to proceed

without prepayment of fees; (2) submitting a financial certificate should he seek to proceed without

prepayment of fees; (3) completing a summons form; (4) completing a Form USM-285; (5)

completing and signing a standard complaint form; and (6) signing and returning answers to Local

Civil Rule 26.01, D.S.C. interrogatories. Plaintiff did not comply with the proper form order.

Accordingly, the action was dismissed without prejudice by order filed March 20, 2018.

        This matter is before the court on Plaintiff’s motion for reconsideration, which motion was

filed on May 17, 2018. However, and although Plaintiff recited the within case number on his

motion, the allegations in Plaintiff’s motion reference dental issues he has suffered while

incarcerated. The allegations align with Plaintiff’s complaint in Singletary v. South Carolina, C/A

No. 0:15-4982-MBS. That case was summarily dismissed by order filed April 13, 2016, because (1)
Plaintiff had failed to state any allegations of wrongdoing with respect to Defendants Mayor of

Bishopville, Governor Nikki Haley, and President Obama in their individual capacities; (2) State of

South Carolina and Nikki Haley are barred from suit in their official capacities under the Eleventh

Amendment and that President Obama is entitled to absolute immunity in his official capacity; (3)

Plaintiff failed to demonstrate any policy or custom by which the Mayor of Bishopville, a municipal

official, could be held liable; and (4) Defendants Broad River Institution, Kershaw Correctional

Institution, Leiber Correctional Institution, Lee County Correctional Institution; Perry Correctional

Institution, and Evans Correctional Institution are not “persons” amenable to suit under § 1983.

       Whether intended to be filed in the within action or in C/A No. 0:15-4982-MBS, Plaintiff’s

motion is untimely because it was not filed within twenty-eight days after entry of judgment. Fed.

R. Civ. P. 59(e). The deadline to file a motion for reconsideration cannot be extended. Fed. R. Civ.

P. 6(b)(2). The motion further lacks merit because it raises no argument relevant to the within

action; as to C/A No. 0:15-4982-MBS, the motion lacks merit for the reasons set forth in the court’s

order. Plaintiff’s motion to reconsider (ECF No. 18) is denied.

       Plaintiff also filed a motion for leave to proceed in forma pauperis on April 23, 2018.

Plaintiff’s motion is denied as moot.

       IT IS SO ORDERED.



                                              /s/ Margaret B. Seymour
                                              Senior United States District Judge

Columbia, South Carolina

January 10, 2019



                                                 2
